
	

116 S1709 IS: Bolstering Emergency routes to Save Americans From Extreme weather Act of 2019
U.S. Senate
2019-06-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		116th CONGRESS1st Session
		S. 1709
		IN THE SENATE OF THE UNITED STATES
		
			June 4, 2019
			Mr. Jones (for himself, Mr. Kennedy, and Mr. Cassidy) introduced the following bill; which was read twice and referred to the Committee on Environment and Public Works
		
		A BILL
		To direct the Secretary of Transportation to establish a grant program to improve evacuation routes
			 in rural communities, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Bolstering Emergency routes to Save Americans From Extreme weather Act of 2019 or the BE SAFE Act of 2019. 2.Evacuation route program (a)PurposeThe purpose of this Act is to establish a competitive grant program that would improve emergency evacuation routes in small and rural communities through—
 (1)the construction of State and local connector roads that facilitate access to broader thoroughfares, such as Federal highways; and
 (2)the improvement or expansion of existing roads and bridges where traffic congestion is a concern for the safe and efficient evacuation of small communities and rural counties in the event of extreme weather events, such as hurricanes, wildfires, and flooding.
 (b)Establishment of programThe Secretary of Transportation, acting through the Administrator of the Federal Highway Administration (referred to in this Act as the Secretary), shall establish a competitive grant program in accordance with this section to provide grants to eligible entities described in subsection (c) for transportation infrastructure projects in rural counties that connect small communities to broader thoroughfares and evacuation routes that are essential for supporting mass evacuations caused by emergency weather events.
 (c)Eligible entitiesThe Secretary may award a grant under this section to any of the following entities: (1)A State.
 (2)A regional planning organization or economic development authority. (3)A unit of local government.
 (4)A political subdivision of a State or unit of local government. (5)A special purpose district or public authority with a transportation function, including a port authority or airport.
 (6)A Federal land management agency that applies for the grant jointly with a State or group of States.
 (7)A Tribal government or a consortium of Tribal governments. (d)Eligible projectsThe Secretary may award a grant under this section for a project—
 (1)in an area that is— (A)within a city or county with a population of less than 200,000 individuals; and
 (B)frequently impacted by extreme weather events and related hazards, as designated by the Administrator of the Federal Emergency Management Agency; and
 (2)(A)to build new connector roads; (B)to improve or expand existing roads that are inadequate for efficient evacuation;
 (C)to expand 2-lane bridges that require expansion for efficient evacuation; (D)to extend existing highways to connect to the Interstate System (as defined in section 101(a) of title 23, United States Code), more directly; or
 (E)to connect State and local roads and highways to evacuation routes in adjacent States. (e)Maximum amountThe Secretary may award a grant under this section in an amount that is not greater than $100,000,000.
 (f)Authorization of appropriationsThere are authorized to be appropriated to the Secretary such sums as are necessary to carry out this section.
			
